         Case 1:15-cr-00536-PGG Document 1048-1 Filed 12/11/19 Page 1 of 2




                                             September 9, 2019

VIA EMAIL

AUSA Andrea Griswold
AUSA Daniel Tracer
AUSA Joshua Naftalis
Southern District of New York
1 Saint Andrew’s Plaza
New York, New York 10007

          Re:       United States v. Irfan Amanat, 15 Cr. 536 (PGG)

Dear AUSAs Griswold, Tracer and Naftalis:

          As you are aware, we represent Irfan Amanat in the above-referenced matter.

        As you are also aware, the Court has requested that the parties file a joint letter by
September 16, 2019 addressing our discovery requests. We write to provide a preliminary list of
our discovery requests at this time. We reserve the right to request additional discovery should
the documents received indicate the existence of other relevant documents or should any
additional information come to light.

                                     DISCOVERY REQUESTS

          •     All communications between Irfan Amanat and Spyros Enotiades;
          •     All communications between Omar Amanat and Spyros Enotiades;
          •     List of all Spyros Enotiades’ government handlers;
          •     List of all payments Spyros Enotiades has received as a government informant;
          •     List of all cases in which Spyros Enotiades has testified as a witness;
          •     All communications between Spyros Enotiades and any government handlers
                regarding Irfan and Omar Amanat;
          •     Any notes taken by Spyros Enotiades concerning Irfan and Omar Amanat;
          •     Evidence of any payments Spyros Enotiades received from Omar and Irfan Amanat;
          •     Any reports concerning Spyros Enotiades drafted by the FBI, DEA, DOJ, or any
                another prosecuting agency with whom Spyros Enotiades has worked;
          •     Any Giglio or Brady material not covered by the above.




S E T H J . Z U CK E R MA N             SZUCKERMAN@CHAUDHRYLAW.COM               212.785.5558
         Case 1:15-cr-00536-PGG Document 1048-1 Filed 12/11/19 Page 2 of 2
Page 2



          Thank you for your cooperation in this matter.

                                                  Very truly yours,

                                                  /s/ Seth J. Zuckerman
                                                  Seth J. Zuckerman
                                                  Priya Chaudhry




S E T H J . Z U CK E R MA N            S Z U C K E R MA N @ C H A U D H R Y L AW . C O M   212.785.5558
